Citation Nr: 0612416	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  00-15 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for status post right 
transmetatarsal amputation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse





ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1961 to 
March 1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Manchester, New Hampshire 
Regional Office (RO), which denied the veteran entitlement to 
compensation for a right transmetatarsal amputation  under 
the provisions of 38 U.S.C.A. § 1151.

The veteran testified at a hearing before the undersigned in 
March 2005.  A transcript of the testimony elicited at this 
hearing has been associated with the veteran's claims file.  
At this hearing the veteran submitted additional evidence 
accompanied by a waiver of RO consideration, which will be 
considered by the Board in adjudication of this appeal.

Subsequent to this hearing, the Board in September 2005 
requested a medical opinion from the Veterans' Health 
Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) 
(2005).  In conformance with 38 C.F.R. § 20.903 (2005), the 
veteran and his representative were notified at the time the 
VHA opinion was initially sought by means of a September 2005 
letter.  After the opinion was received at the Board, in 
December 2005, the veteran and his representative were 
provided a copy and 60 days to submit any additional evidence 
and argument in response to the opinion.  The veteran's 
response, consisting of further statements supportive of the 
claim, was received in January 2006.


  
FINDINGS OF FACT

1.  In October 1999, the RO received the veteran's claim for 
entitlement to disability benefits pursuant to 38 U.S.C.A. 
§ 1151.

2.  The competent and probative medical evidence of record 
fails to show that the veteran's transmetatarsal amputation 
was due to VA treatment.


CONCLUSION OF LAW

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for status post right transmetatarsal amputation is 
not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 
C.F.R. § 3.361 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in August 2003 complied with the specific requirements 
of Quartuccio (identifying evidence to substantiate the 
claim, the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claims preceded the 
enactment of VCAA, thereby precluding the possibility of 
providing such notice in this time frame.     

The Board concludes that the discussions in the RO rating 
decision, statement of the case (SOC) supplemental statements 
of the case (SSOCs), and numerous letters over the years 
(including the August 2003 VCAA letter) informed the veteran 
of the information and evidence needed to substantiate his 
claim and complied with VA's notification requirements.  
Specifically, the Board concludes that the RO decision, SOC, 
SSOCs and various letters informed him why the evidence on 
file was insufficient to grant the claim; what evidence the 
record revealed; what VA was doing to develop the claims; and 
what information and evidence was needed to substantiate his 
claim.  The VCAA letters specifically informed him of what he 
should do in support of the claims, where to send the 
evidence, and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was, for the most part, informed to submit everything he 
had with regard to his claim.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all aspects of a 
claim.  In the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for compensation pursuant to 38 
U.S.C.A. § 1151, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or an effective date for compensation.  However, since his 
claim is being denied no disability rating or effective date 
will be assigned so there can be no possibility of prejudice 
to the veteran. 

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Claim for status post right transmetatarsal amputation

In October 1999, the veteran filed a claim a compensation 
claim under the provisions of 38 U.S.C.A. § 1151 for an 
amputation of the right foot claimed as caused by negligent 
VA treatment.  The treatment at issue was furnished on 
February 18, 1998 at which time the veteran sustained an 
incision in his right foot during a podiatry appointment for 
foot care involving trimming of skin lesions and callosities.  
A report of injury in February 1998 records that the veteran 
sustained a small incision in the right foot that was 
subsequently "Kling" wrapped.  

Thereafter, VA medical records show that in April 1998 the 
veteran reported to the emergency department of a VA medical 
center with complaints of an infected right foot for 
approximately 5 days.  The veteran stated that four days ago 
he noted blood on his right sock from a blister that was 
found on the medial aspect of the right toe joint.  He 
started to soak his foot in hydrogen peroxide daily with 
epsom salt.  At the same time, the veteran also related a 
loss of appetite.  He denied any nausea, vomiting, chills or 
night sweats, but felt that he was intermittently feverish.  
The veteran stated that he did not come to the hospital 
earlier because he thought that he was getting better.  
Examination of the veteran's right foot by the VA Chief of 
Podiatry in the emergency department determined that the 
veteran had a serious infection in the right foot, which 
would require immediate surgical debridement.  The veteran 
was taken to the operating room where an incision and 
drainage with a partial first ray amputation was performed 
under spinal anesthesia.  During the course of his subsequent 
hospitalization, the veteran underwent two other debridements 
of the right foot due to further infections.  One week after 
admission the veteran was taken to the operating room for a 
transmetatarsal amputation with partial closure.  The veteran 
was eventually discharged to home in mid May 1998.

In a letter dated in February 1999, the above noted VA Chief 
of Podiatry stated that when the veteran was treated in 
February 1998, he was noted to have severe neuropathy and was 
consulted to the Prosthetics department for diabetic foot 
wear, which is designed to accommodate deformity, as well as 
protect the foot from shear and friction forces thereby 
reducing the risk of tissue damage in the insensate diabetic 
patient.  He further stated that, due to backlog, the veteran 
did not receive his special footwear prior to engaging in an 
aggressive cardiac exercise program. As a result of improper 
foot wear, and a significant hallux valgus deformity 
(bunion), the veteran unfortunately sustained severe tissue 
damage and subsequent infection of the foot, which after 
aggressive surgical care resulted in partial loss of his foot 
by transmetatarsal amputation in April 1998.

A VA physician in April 2000 reviewed the veteran's claims 
file for the purpose of providing an opinion as to whether 
there was carelessness, negligence, lack of proper skill, in 
furnishing the veteran medical care.  The reviewing VA 
physician noted that the veteran had a long history of 
diabetes mellitus with considerable diabetic neuropathy.  The 
veteran was also noted to have been doing considerable 
walking and cardiac rehabilitation with his diabetic 
neuropathy.  He stated that the veteran evidently sustained 
an injury to his feet, as he did not have adequate shoes 
during his cardiac rehabilitation.  He noted that on February 
18, 1998, the veteran obtained regular podiatric care for 
diabetic feet with diabetic neuropathy.  Subsequently, he 
developed an infection in the right foot, necessitating 
drainage, and eventually underwent a right transmetatarsal 
amputation.  It was the reviewing VA physician's opinion that 
the course of the veteran's right foot could be considered a 
normal progression of a foot with diabetic neuropathy.  He 
added that he could find no evidence of any carelessness, 
negligence or lack of proper skill, or error in judgment or 
similar instance of fault on the part of VA, specifically on 
February 18, 1998.

The veteran in hearing testimony proffered in July 2002 and 
March 2005, essentially asserts that VA medical care resulted 
in his transmetatarsal amputation of the right foot and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider.  The veteran 
particularly asserts in his testimony and statements on file, 
that the treatment he received on February 18, 1998 caused 
the eventual amputation.

In view of the contentions advanced, the Board, as noted 
above, requested a further opinion from a VA physician in 
order to address critical questions in this case.  Pursuant 
to this request, a VA specialist in podiatry, after viewing 
the veteran's claims file, stated that in view of the 
veteran's diabetic condition and knowing the progression of 
the diabetic foot, the veteran's transmetatarsal amputation 
was a natural progression of his condition.  He noted that 
there was no negligence in prescribing an exercise program 
for the veteran even before the veteran received proper 
footwear, as he is a diabetic for 10 years and knowing he had 
neuropathy of the feet, he had knowledge of his condition and 
its complications.  He stated that no amputation of any body 
part is a foreseeable consequence and, in this instance, 
there was no reason that the veteran's amputation would occur 
due to a cardiac exercise program.  He stated that the 
incision that occurred on February 18, 1998 was not the cause 
of the veteran's amputation as the condition would have 
developed sooner and, thus, the medical provider was not 
negligent in making the incision on the foot while treatment 
of routine foot care was occurring.  Lastly, he stated that 
the veteran's transmetatarsal amputation is a normal 
complication of the disease.        

Analysis

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability if 
the disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary and the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, VA amended the regulations 
pertaining to claims for compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 filed on or after October 1, 
1997.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  As VA 
received the veteran's claim in 1999, the provisions of 38 
C.F.R. § 3.361 (2005) are applicable.

In determining whether a veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. § 
3.361(b).

Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  38 C.F.R. § 
3.361(c).
To establish actual causation, the evidence must show that 
the hospital care or medical or surgical treatment resulted 
in the veteran's additional disability.  Merely showing that 
a veteran received care or treatment and that the veteran has 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The veteran maintains that his right transmetatarsal 
amputation resulted from VA treatment, and specifically from 
treatment he received at a VA podiatry clinic on February 18, 
1998 when he sought evaluation for special shoes and, while 
undergoing trimming of callosities and skin lesions of the 
feet, sustained an incision of the right foot causing profuse 
bleeding.  

The question to be answered is whether the veteran's current 
right foot transmetatarsal amputation was the result of his 
VA treatment, to include the incision made on his right foot 
on February 18, 1998 as well as a failure by VA to provide 
adequate footwear to the veteran during a prescribed cardiac-
rehabilitation program from February 7, 1998 through April 
19, 1998.  The reviewing VA physician in April 2000 concluded 
that the veteran's amputated right foot was a normal 
progression of his diabetic condition.  A VA podiatry 
specialist in reviewing the veteran's medical records in 
November 2005, agreed with this conclusion, while finding no 
negligence on the part of the veteran's treating physician in 
February 1998.

With respect to the question of whether the right foot 
transmetatarsal amputation was likely caused by the cardiac 
exercise program prescribed by VA prior to the veteran 
obtaining adequate footwear, as indicated by the VA Chief of 
Podiatry at the VA clinic treating the veteran, the VA 
podiatry specialist in his November 2005 statement concluded 
otherwise.  He noted that there was no negligence in 
prescribing this program prior to the veteran receiving 
proper footwear and that the cardiac exercise program 
essentially could not reasonably be implicated in the 
subsequent right foot amputation.  The Board finds this 
opinion more probative in this matter as it is based on a 
review of the evidence in its entirety and considered the 
relationship contended between the veteran's cardiac exercise 
program and his right foot amputation.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as lay persons, neither 
he nor they are competent to offer medical opinions.  The 
Court of Appeals for Veterans Claims has made this clear in 
numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  In other words, without our doubting for a 
moment the sincerity of the veteran's accounts of his medical 
problems, we must be mindful that only medical professionals 
may make valid medical assessments of his condition, his 
current disability, and the etiology thereof.

In summary, the competent probative medical evidence of 
record fails to show a connection between the veteran's 
transmetatarsal amputation and VA treatment.  The evidence 
fails to show that VA was negligent in its treatment of the 
veteran.  The probative evidence of record shows that his 
amputation was a natural progression of his severe diabetes 
mellitus.  Thus, compensation is not warranted for status 
post right transmetatarsal amputation as due to VA medical 
treatment, because the weight of the evidence preponderates 
against a grant of this benefit under 38 U.S.C.A. § 1151.  In 
reaching this conclusion, the Board has considered the 
applicability of our longstanding reasonable-doubt/benefit- 
of-the-doubt doctrine.  We are sympathetic with the veteran's 
condition and understand his concerns, but the probative 
medical evidence of record does not place his claim in 
relative equipoise.  As the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal. 38 U.S.C.A. § 5107(b) (old and new 
versions); Gilbert v. Derwinski, supra, at 55-57.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002 & West 2005) for status post right 
transmetatarsal amputation is denied. 



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


